Exhibit 10.B

 

STOCK PURCHASE AGREEMENT

 

by and between

 

OVERSEAS PARTNERS LTD.,

 

OVERSEAS PARTNERS US HOLDING COMPANY,

 

OVERSEAS PARTNERS US REINSURANCE COMPANY,

 

and

 

ODYSSEY RE HOLDINGS CORP.

 

Dated as of July 2, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

DEFINITIONS; INTERPRETATION

   1    

1.1.

  

Definitions

   1

2.

 

PURCHASE AND SALE OF SHARES

   6    

2.1.

  

Purchase and Sale of Shares

   6    

2.2.

  

Consideration

   6    

2.3.

  

The Closing

   6    

2.4.

  

Payment of Purchase Price; Delivery of Shares

   6

3.

 

CONDITIONS TO THE CLOSING

   7    

3.1.

  

Conditions Precedent to Obligation of Buyer

   7    

3.2.

  

Conditions Precedent to Obligation of Parent

   8

4.

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER

   9    

4.1.

  

Corporate Existence

   9    

4.2.

  

Authorization; Enforcement

   9    

4.3.

  

Capital Stock of the Company; Ownership of Shares

   10    

4.4.

  

Subsidiaries

   10    

4.5.

  

Intercompany Agreements

   10    

4.6.

  

Certificate of Incorporation and By-Laws

   11    

4.7.

  

No Conflict

   11    

4.8.

  

Consents

   11    

4.9.

  

Compliance with Law

   11    

4.10.

  

Litigation

   12    

4.11.

  

Insurance Licenses

   12    

4.12.

  

Regulatory Filings

   12    

4.13.

  

Contracts

   12    

4.14.

  

Finder’s Fees

   12    

4.15.

  

Statutory Statements; Estimated Balance Sheets

   13    

4.16.

  

Assets and Properties

   14    

4.17.

  

Reserves

   14    

4.18.

  

Absence of Certain Changes or Events

   14    

4.19.

  

Intangible Property

   14    

4.20.

  

Insurance

   15    

4.21.

  

Security Deposits

   15    

4.22.

  

Powers of Attorney; Guarantees; Required Insurance

   15    

4.23.

  

Bank Accounts

   15    

4.24.

  

Regulatory Matters

   15    

4.25.

  

Benefit Plans

   15    

4.26.

  

Employees

   16    

4.27.

  

Liquidation

   16    

4.28.

  

Information

   17

5.

 

REPRESENTATIONS AND WARRANTIES OF BUYER

   18    

5.1.

  

Corporate Existence

   18    

5.2.

  

Authorization; Enforcement

   18    

5.3.

  

No Conflict

   18    

5.4.

  

Consents

   19    

5.5.

  

Litigation

   19

 

i



--------------------------------------------------------------------------------

   

5.6.

  

Finder’s Fees

   19    

5.7.

  

Investment Purpose

   19

6.

 

COVENANTS AND AGREEMENTS

   19    

6.1.

  

Conduct of Business of the Company

   19    

6.2.

  

Restrictions

   19    

6.3.

  

Access to Information; Due Diligence; Confidentiality; Publicity

   21    

6.4.

  

RSI Service Contract

   22    

6.5.

  

Approvals of Governmental Authorities

   22    

6.6.

  

Further Assurances

   23    

6.7.

  

Notification of Changes

   23    

6.8.

  

Performance of Conditions

   23    

6.9.

  

Authority, Bank Accounts, Etc.

   23    

6.10.

  

Change of Name

   24    

6.11.

  

NAIC Group Code

   24    

6.12.

  

Estimated Closing Date Balance Sheets; Minimum Surplus

   25    

6.13.

  

Quarterly and Monthly Statements and Reports

   25    

6.14.

  

Novation and Commutation Agreements

   25    

6.15.

  

Termination Agreements

   26    

6.16.

  

Filings and Records

   26    

6.17.

  

Severance Costs

   26    

6.18.

  

Acquisition Proposals

   26

7.

 

TAXES

   26    

7.1.

  

Tax Representations and Warranties of the Seller

   26    

7.2.

  

Preparation of Returns and Payment of Taxes

   27    

7.3.

  

Refunds

   28    

7.4.

  

Termination of Tax Sharing Arrangements

   28    

7.5.

  

Designation of Agent

   28    

7.6.

  

Taxes Triggered by the Sale

   28    

7.7.

  

Tax Notice

   28

8.

 

INDEMNIFICATION

   28    

8.1.

  

Indemnification

   28    

8.2.

  

Procedures for Third Party Claims

   29    

8.3.

  

Procedures for Direct Claims

   30    

8.4.

  

Indemnification for Taxes

   30    

8.5.

  

Interest

   31    

8.6.

  

Exclusive Remedy

   31    

8.7.

  

Survival of Indemnification Provisions

   31

9.

 

TERMINATION

   31    

9.1.

  

Termination

   31    

9.2.

  

Effect of Termination

   31

10.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

   31

11.

 

MISCELLANEOUS PROVISIONS

   32    

11.1.

  

Corporate Records

   32    

11.2.

  

Headings

   32    

11.3.

  

Exhibits and Schedules

   32

 

ii



--------------------------------------------------------------------------------

    11.4.   

Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies

   32    

11.5.

  

Assignment

   32    

11.6.

  

Entire Agreement

   32    

11.7.

  

Governing Law; Venue

   33    

11.8.

  

Notices

   33    

11.9.

  

Counterparts

   34    

11.10.

  

Expenses

   34    

11.11.

  

No Joint Venture or Partnership Intended

   35    

11.12.

  

Severability

   35    

11.13.

  

No Third Party Beneficiaries

   35    

11.14.

  

Interpretation

   35    

11.15.

  

Negotiated Agreement

   35    

11.16.

  

Dollar References

   35    

11.17.

  

Waiver of Jury Trial; Service of Process

   35

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit 6.14 (a)   Form of Novation Agreement Exhibit 6.14 (b)   Form of
Commutation Agreement Exhibit 6.15 (i)   Form of Termination Agreement for the
Trust Agreement between OPRE, the Company and State Street Bank and Trust
Company Exhibit 6.15 (ii)   Form of Termination Agreement for the Services
Agreement

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 3.1.8

  

Resignation of Directors and Officers

Schedule 4.1

  

Insurance and Reinsurance Licenses

Schedule 4.5(i)

  

Intercompany Agreements

Schedule 4.5(ii)

  

Terminated, Cancelled or Commuted Agreements

Schedule 4.7(ii)

  

Conflicts with Contracts

Schedule 4.7(iii)

  

Conflicts with Governmental Authority Orders

Schedule 4.7(iv)

  

Conflicts with Laws

Schedule 4.7(v)

  

Creation of Liens

Schedule 4.7(vi)

  

Posting of Collateral

Schedule 4.8

  

Third Party Consents

Schedule 4.9

  

Compliance with Laws

Schedule 4.10

  

Litigation

Schedule 4.11(a)

  

Limitation of Licenses

Schedule 4.11(b)

  

Lines of Authority

Schedule 4.13

  

Contracts

Schedule 4.15(a)

  

Deviation from SAP

Schedule 4.15(b)

  

Estimated December 31, 2004 Balance Sheets

Schedule 4.16

  

Liens for Delinquent Taxes

Schedule 4.18

  

Absence of Certain Changes or Events

Schedule 4.19

  

Intangible Property

Schedule 4.20

  

Insurance

Schedule 4.21

  

Security Deposits

Schedule 4.22

  

Powers of Attorney; Guarantees

Schedule 4.23

  

Bank Accounts

Schedule 4.24

  

Regulatory Matters

Schedule 4.25

  

Benefit Plans

Schedule 4.25.1

  

Qualified Plans

Schedule 7.1

  

Taxes

 

v



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of July 2, 2004 (this “Agreement”), by and
between Overseas Partners Ltd., a Bermuda company (“Parent”), Overseas Partners
US Holding Company, a Delaware corporation (“Seller”), Overseas Partners US
Reinsurance Company, a Delaware stock insurance company (the “Company”) and
Odyssey Re Holdings Corp., a Delaware corporation (“Buyer”).

 

WHEREAS, Parent owns beneficially and of record all of the issued and
outstanding shares of capital stock of Seller, and Seller owns beneficially and
of record 500 shares (the “Shares”) of the common stock, par value $10,000 per
share (the “Common Stock”), of the Company, constituting all of the issued and
outstanding shares of the capital stock of the Company; and

 

WHEREAS, Seller intends to dissolve in accordance with the Delaware General
Corporation Law and, as a result of such dissolution (the “Dissolution”), all of
Seller’s assets (including the Shares) will be distributed to Parent and all of
Seller’s liabilities will be assumed by Parent; and

 

WHEREAS, Buyer desires to purchase, and Seller and Parent desire to sell to
Buyer, the Shares on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions contained
herein, each of the parties hereto agrees as follows:

 

1. DEFINITIONS; INTERPRETATION.

 

1.1. Definitions. The terms defined in this Section 1.1, whenever used in this
Agreement, shall have the following meanings for all purposes of this Agreement:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Acquisition Proposal” has the meaning set forth in Section 6.18.

 

“Affiliate” means, with respect to any specified Person, a Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such specified Person. As used herein, the term
“control” (including, with correlative meaning, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by Contract or
otherwise.

 

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

 

“Annual Statement” means, with respect to any Person, the annual statement of
such Person prepared in accordance with SAP, as filed with or submitted to the
appropriate

 

1



--------------------------------------------------------------------------------

insurance Governmental Authority in such Person’s jurisdiction of domicile on
the forms prescribed or permitted by such Governmental Authority.

 

“Books and Records” means all of the books and records (including all data and
other information stored on discs, tapes and other media) relating to the
assets, Properties, business and operations of the Company. Such books and
records shall include the Insurance Licenses of the Company, the actuarial,
rating and pricing models, customer lists and historical data of the Company,
and all such items relating to the Company’s legal existence, stock ownership,
corporate management or such other corporate records including income and other
tax returns of the Company.

 

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks in the State of New York or in Bermuda are authorized or required by
law to close.

 

“Buyer” has the meaning set forth in the first paragraph of this Agreement.

 

“Buyer Employee Benefit Plans” means any “employee benefit plan” (as that term
is defined in Section 3(3) of ERISA), as well as any other written plan,
arrangement or program providing deferred or incentive compensation to an
employee of Buyer or its Affiliate in connection with such employee’s services
to Buyer or its Affiliate.

 

“Closing” has the meaning set forth in Section 2.3.

 

“Closing Agreement” means a written and legally binding agreement with a Taxing
Authority relating to Taxes.

 

“Closing Date” means the actual date on which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

 

“Common Stock” has the meaning set forth in the first recital of this Agreement.

 

“Commutation Agreement” has the meaning set forth in Section 6.14.

 

“Company” has the meaning set forth in the first recital of this Agreement.

 

“Company Plan” means any “employee benefit plan” (as that term is defined in
Section 3(3) of ERISA maintained by the Company), as well as any other written
plan, arrangement or program providing deferred or incentive compensation to an
Employee or former employee in connection with such Employee’s or former
employee’s services to the Company.

 

“Company Permits” has the meaning set forth in Section 4.9.

 

“Contract” means any written or oral contract, agreement, instrument, commitment
or other arrangement.

 

“Dissolution” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Employee” shall mean each individual who is employed by the Company on the
Closing Date.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Estimated Closing Date Balance Sheets” means the Estimated Closing Date GAAP
Balance Sheet and the Estimated Closing Date SAP Balance Sheet.

 

“Estimated Closing Date GAAP Balance Sheet” means an estimated balance sheet of
the Company as of the Closing Date prepared in accordance with GAAP (except to
the extent provided in Section 4.15(c)).

 

“Estimated Closing Date SAP Balance Sheet” means an estimated balance sheet of
the Company as of the Closing Date prepared in accordance with SAP (except to
the extent provided in Section 4.15(c)).

 

“Estimated December 31, 2004 Balance Sheets” means the Estimated December 31,
2004 GAAP Balance Sheet and the Estimated December 31, 2004 SAP Balance Sheet.

 

“Estimated December 31, 2004 GAAP Balance Sheet” means an estimated balance
sheet of the Company as of December 31, 2004, prepared in accordance with GAAP
(except to the extent provided in Section 4.15(b)) and attached as Schedule
4.15(b) to this Agreement).

 

“Estimated December 31, 2004 SAP Balance Sheet” means an estimated balance sheet
of the Company as of December 31, 2004 prepared in accordance with SAP (except
to the extent provided in Section 4.15(b)) and attached as Schedule 4.15(b) to
this Agreement.

 

“Expenses” means all out-of-pocket expenses (including all reasonable fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party or on its behalf in
connection with, or related to, the authorization, preparation, negotiation,
execution and performance of this Agreement and the transactions contemplated
hereby.

 

“Final Liquidation Date” has the meaning set forth in Section 4.27 of this
Agreement.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means any foreign, federal, state, local or other
court, arbitrator, administrative agency or commission, insurance or securities
regulatory or self-regulatory body or securities or commodities exchange.

 

“Indemnified Party” has the meaning set forth in Section 8.2(a).

 

“Indemnifying Party” has the meaning set forth in Section 8.2(a).

 

3



--------------------------------------------------------------------------------

“Insurance Licenses” has the meaning set forth in Section 4.11.

 

“Knowledge” of any Person means, collectively, the best knowledge of each
executive officer of such Person.

 

“Laws” has the meaning set forth in Section 4.9.

 

“Liability” means, with respect to any Person, any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility (whether known or unknown, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, accrued, absolute, contingent
or otherwise) and regardless of when such liability or obligation was or is
asserted.

 

“Lien” means any lien, encumbrance, pledge, mortgage, security interest, claim,
charge, lease, option, right of first refusal, easement, servitude, encumbrance,
equity, claim or other third party right (including a right of preemption),
restriction or other limitation, in each case of any nature whatsoever.

 

“Losses” has the meaning set forth in Section 8.1(a).

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
operations, assets, liabilities, condition (financial or otherwise) or results
of operations of the Company, having regard to the fact that the Company is in
runoff or (ii) the prevention or material delay of the performance by Seller of
its obligations under this Agreement; provided, however, that the following
shall not be taken into account in determining whether there has been a
“Material Adverse Effect”: (i) any adverse change or effect that is caused by or
that arises out of conditions affecting the economy or securities markets
generally; (ii) any adverse change or effect that is caused by or that arises
out of conditions affecting the insurance or financial services industries
generally which does not have a materially disproportionate effect on the
Company (relative to most other industry participants); (iii) any adverse change
or effect resulting from a diminution of the policyholders’ surplus of the
Company by a readily ascertainable amount so long as the policyholders’ surplus
of the Company, after any corrective action taken by the Company, is not less
than $61 million; and (iv) any adverse change or effect resulting from the
announcement or the pendency of the transactions contemplated hereby.

 

“Name Change Period” means the period of time commencing on the Closing Date
through the date that is 30 Business Days after the date on which Buyer receives
approval of any name change of the Company from the appropriate Governmental
Authority.

 

“Novation Agreement” has the meaning set forth in Section 6.14.

 

“OPRE” has the meaning set forth in Section 6.14.

 

“Parent” has the meaning set forth in the first paragraph of this Agreement.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust, unincorporated
organization, Governmental Authority or other entity.

 

4



--------------------------------------------------------------------------------

“Plan of Liquidation” means the plan of liquidation, dated November 5, 2002, of
the Seller.

 

“Property” means real property or personal property, tangible or intangible.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Quarterly Statement” means, with respect to any Person, the quarterly statement
of such Person prepared in accordance with SAP, as filed with or submitted to
the appropriate insurance Governmental Authority in such Person’s jurisdiction
of domicile on the forms prescribed or permitted by such Governmental Authority.

 

“Quota Share Retrocessional Agreement” means the Quota Share Retrocessional
Agreement by and between the Company and OPRE, effective January 1, 2001.

 

“Representative” has the meaning set forth in Section 6.3(b).

 

“RSI” means Reinsurance Services International, L.L.C.

 

“RSI Service Contract” shall mean the contract between the Company and RSI
effective October 20, 2003, pursuant to which RSI agreed to provide certain
services to the Company as set forth therein.

 

“SAP” means, with respect to any Person, the statutory accounting practices
prescribed or permitted by the insurance commissioner (or similar authority) of
such Person’s jurisdiction of domicile, applied on a basis consistent with that
of prior years (other than where a lack of consistency results from changes in
the statutory accounting practices so prescribed or permitted).

 

“Seller” has the meaning set forth in the first paragraph of this Agreement.

 

“Seller Mark” has the meaning set forth in Section 6.10(b).

 

“Shares” has the meaning set forth in the first recital of this Agreement.

 

“Statutory Statements” has the meaning set forth in Section 4.15.

 

“Stop Loss Reinsurance Agreement” means the Aggregate Agreement Year Stop Loss
Reinsurance Agreement by and between the Company and OPRE, effective October 1,
2000.

 

“Tax” or “Taxes” means all federal, state, county, local, foreign and other
taxes (including income taxes, premium taxes, excise taxes, withholding taxes,
sales taxes, use taxes, gross receipts taxes, franchise taxes, ad valorem taxes,
severance taxes, capital levy taxes, transfer taxes, employment and
payroll-related taxes, property taxes, import and custom duties, windfall taxes,
profits taxes, net worth taxes, stamp taxes, gain taxes, license registration
taxes, documentation fee on taxes, and other governmental charges and
assessments), and includes interest, additions to tax and penalties with respect
thereto whether imposed directly on a person or resulting as a transferee,
successor, by contract or otherwise.

 

5



--------------------------------------------------------------------------------

“Tax Return” means any reports, returns, statements, forms or other documents or
information required to be filed with a Taxing Authority with respect to Taxes,
including, where permitted or required, combined, unitary, or consolidated
returns for any group of entities.

 

“Tax Ruling” means a written ruling of a Taxing Authority related to Taxes.

 

“Taxing Authority” means the Internal Revenue Service or any other Governmental
Authority responsible for the administration of Taxes.

 

“Termination Agreements” has the meaning set forth in Section 6.15.

 

“Third Party Claims” has the meaning set forth in Section 8.2(a).

 

“Tillinghast” has the meaning set forth in Section 4.17.

 

“Tillinghast Actuarial Reports” has the meaning set forth in Section 4.17.

 

“Transaction Documents” means the Novation Agreement, the Commutation Agreement
and the Termination Agreements and each other document, agreement and
certificate to be executed pursuant hereto or thereto.

 

“Treasury Regulations” means the proposed, temporary and final income Tax
regulations promulgated under the Code, as issued and amended from time to time.

 

2. PURCHASE AND SALE OF SHARES.

 

2.1. Purchase and Sale of Shares. Upon the terms and subject to the conditions
set forth herein, Parent agrees to sell, transfer and deliver to Buyer, free and
clear of all Liens, and Buyer agrees to purchase from Parent, the Shares for the
Purchase Price.

 

2.2. Consideration. As consideration for the purchase of the Shares and the
other covenants and agreements contained herein, Buyer shall pay to Parent on
the Closing Date an amount equal to $43,028,598.40 (the “Purchase Price”).

 

2.3. The Closing. The closing of the purchase and sale of the Shares (the
“Closing”) shall take place (i) at the offices of LeBoeuf, Lamb, Greene &
MacRae, L.L.P., 125 West 55th Street, New York, New York 10019 at 10:00 a.m.,
New York City time, on the third Business Day following satisfaction or waiver
of the last condition to the Closing set forth in Article 3, or (ii) at such
other place, time or date as the parties may mutually determine in writing.

 

2.4. Payment of Purchase Price; Delivery of Shares.

 

(a) Buyer shall deliver to Parent at Closing by wire transfer immediately
available funds in an amount equal to the Purchase Price. Such wire transfer
shall be directed to a bank account designated in writing by Parent at least two
Business Days prior to the Closing Date.

 

6



--------------------------------------------------------------------------------

(b) Parent shall deliver to Buyer at Closing a certificate or certificates
representing all of the Shares, duly endorsed in blank or accompanied by duly
executed instruments of transfer acceptable to Buyer and accompanied by all
requisite stock transfer tax stamps.

 

3. CONDITIONS TO THE CLOSING.

 

3.1. Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to satisfaction of the following conditions on
or prior to the Closing Date (unless expressly waived in writing by Buyer on or
prior to the Closing Date):

 

3.1.1. Compliance by Seller and Parent. All of the terms, covenants and
conditions of this Agreement to be complied with and performed by Seller and
Parent on or prior to the Closing Date shall have been complied with and
performed by them in all material respects, and the representations and
warranties made by Seller and Parent in this Agreement shall be true and correct
on and as of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of the Closing Date,
except (x) that any such representations and warranties that are given as of a
particular date and relate solely to a particular date or period shall be true
and correct as of such date or for such period and (y) where the failure of any
such representation and warranty to be true and correct on and as of the Closing
Date would not have a Material Adverse Effect.

 

3.1.2. Compliance Certificate. Parent shall have delivered to Buyer a
certificate dated the Closing Date and signed by an executive officer of Parent
certifying that the conditions specified in subsection 3.1.1 have been
fulfilled.

 

3.1.3. Minimum Statutory Policyholders’ Surplus. The statutory policyholders’
surplus of the Company as set forth in the Estimated Closing Date SAP Balance
Sheet shall be not less than $61 million as of the Closing Date.

 

3.1.4. No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any Governmental Authority or
other legal restraint or prohibition preventing the consummation of the Closing
shall be in effect.

 

3.1.5. Consents and Approvals. All consents, approvals, authorizations,
licenses, permits and orders of, registrations and filings with, and notices to
(i) any third parties required pursuant to the terms of any material agreements
or instruments to which the Company is a party or (ii) the Delaware Insurance
Department or any other Governmental Authority related to the acquisition or
control of the Company, required in connection with the consummation of the
transactions contemplated hereby or by the Transaction Documents shall have been
duly obtained, made or given. Such consents, approvals, authorizations,
licenses, permits and orders of, registrations and filings with, and notices
shall be in full force and effect at the Closing, without the imposition on the
Company or Buyer of any conditions or limitations that Buyer reasonably deems to
be material or unduly burdensome.

 

3.1.6. Dissolution. The Dissolution shall have been completed to the reasonable
satisfaction of Buyer and Parent shall be the record and beneficial owner of the
Shares, free and clear of any Liens, immediately prior to the Closing.

 

7



--------------------------------------------------------------------------------

3.1.7. Books and Records. Parent shall have delivered to Buyer originals or
copies of the Books and Records.

 

3.1.8. Resignation of Directors. Buyer shall have received the written
resignation of each director and officer of the Company set forth on Schedule
3.1.8, effective as of the Closing Date.

 

3.1.9. No Material Adverse Effect. During the period from the date hereof until
the Closing Date, there shall not have occurred a Material Adverse Effect nor
any change, event or state of circumstances or facts that has had or may
reasonably be expected to have a Material Adverse Effect.

 

3.1.10. Corporate Action. (a) Each of Parent and Seller shall have delivered to
Buyer a certificate of its secretary or assistant secretary certifying as to (i)
the resolutions of its board of directors approving this Agreement and
authorizing the consummation of the transactions contemplated hereby and (ii)
the incumbency and signatures of its officers executing this Agreement or any of
the Transaction Documents to which Seller is a party.

 

(b) Buyer shall have received (i) from each of the Company and OPRE (x) a
certificate of its secretary or assistant secretary certifying as to the
resolutions of its board of directors relating to the transactions contemplated
hereby or by any of the Transaction Documents to which the Company or OPRE is a
party and (y) the incumbency and signatures of their respective officers
executing any of such Transaction Documents and (ii) from Parent, the Estimated
Closing Date Balance Sheets, as set forth in Section 6.12 hereto.

 

3.1.11. Transaction Documents. The Transaction Documents shall have been duly
executed and delivered by the parties thereto, including, without limitation,
the Novation Agreement, which shall have been executed and delivered by the
parties thereto simultaneous with the Closing.

 

3.2. Conditions Precedent to Obligation of Parent. The obligation of Parent to
consummate the Closing is subject to satisfaction of the following conditions on
or prior to the Closing Date (unless expressly waived in writing by Seller on or
prior to the Closing Date):

 

3.2.1. Compliance by Buyer. All of the terms, covenants and conditions of this
Agreement to be complied with and performed by Buyer on or prior to the Closing
Date shall have been complied with and performed by it in all material respects,
and the representations and warranties made by Buyer in this Agreement shall be
true and correct in all material respects on and as of the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of the Closing Date, except that any such representations and
warranties that are given as of a particular date and relate solely to a
particular date or period shall be true and correct in all material respects as
of such date or period.

 

3.2.2. Compliance Certificate. Buyer shall have delivered to Parent a
certificate dated the Closing Date and signed by an executive officer of Buyer
certifying that the conditions specified in subsection 3.2.1 have been
fulfilled.

 

8



--------------------------------------------------------------------------------

3.2.3. No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other order issued by any Governmental Authority or
other legal restraint or prohibition preventing the consummation of the Closing
shall be in effect.

 

3.2.4. Consents and Approvals. All consents, approvals, authorizations,
licenses, permits and orders of, registrations and filings with, and notices to
(i) any third parties required pursuant to the terms of any material agreements
or instruments to which the Company is a party or (ii) the Delaware Insurance
Department or any other Governmental Authority related to the acquisition or
control of the Company, required in connection with the consummation of the
transactions contemplated hereby or by the Transaction Documents shall have been
duly obtained, made or given. Such consents, approvals, authorizations,
licenses, permits and orders of, registrations and filings with, and notices
shall be in full force and effect at the Closing, without the imposition of any
conditions or limitations that are unacceptable to Parent in its reasonable
judgment.

 

3.2.5. Corporate Action. Parent shall have received from Buyer and each
Affiliate of Buyer that is a party to any Transaction Document a certificate of
its secretary or assistant secretary certifying as to (i) the resolutions of its
board of directors relating to the transactions contemplated hereby or any of
the Transaction Documents to which Buyer or any such Affiliate is a party and
(ii) the incumbency and signatures of its officers executing any of such
Transaction Documents.

 

3.2.6. Transaction Documents. The Transaction Documents shall have been duly
executed and delivered by the parties thereto.

 

4. REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLER.

 

Parent and Seller hereby represent and warrant to Buyer as follows:

 

4.1. Corporate Existence. Parent is a company duly organized, validly existing
and in good standing under the laws of Bermuda. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware. The Company has full
power and authority to own, lease and operate its assets and Properties and to
conduct its business as now being conducted. Schedule 4.1 contains a list of
each jurisdiction in which the Company is licensed to transact business. Except
as otherwise disclosed on Schedule 4.1, the Company is in good standing in each
jurisdiction listed on Schedule 4.1.

 

4.2. Authorization; Enforcement. Each of Parent, Seller and the Company has the
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. Each of Seller, the Company and OPRE has the
full corporate power and authority to execute and deliver each of the
Transaction Documents to which it is a party and to perform its obligations
thereunder. Each of Parent, Seller and the Company has taken all necessary
corporate action to duly and validly authorize its execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
Each of Seller, the Company and OPRE has taken all necessary corporate action to
duly and validly authorize its

 

9



--------------------------------------------------------------------------------

execution and delivery of each of the Transaction Documents to which it is a
party and the consummation of the transactions contemplated thereby. This
Agreement has been duly executed and delivered by each of Parent, Seller and the
Company and, at or prior to the Closing, each of the Transaction Documents to
which Seller, the Company or OPRE is a party will be duly executed and delivered
by Seller, the Company or OPRE, as the case may be. This Agreement, assuming due
execution and delivery by Buyer, constitutes a valid and binding obligation of
each of Parent, Seller and the Company enforceable against each of Parent,
Seller and the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws from time to time in effect which affect
creditors’ rights generally. Upon the Closing, each of the Transaction Documents
to which Seller, the Company or OPRE is a party, assuming due execution and
delivery by the other parties thereto, will constitute a valid and binding
obligation of Seller, the Company or OPRE, as the case may be, enforceable
against Parent, Seller, the Company or OPRE, as the case may be, in accordance
with its respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect which affect creditors’ rights generally.

 

4.3. Capital Stock of the Company; Ownership of Shares. (a) The authorized
capital stock of the Company consists of 10,000 shares of the Common Stock of
which 500 are issued and outstanding and constitute the Shares. All of the
Shares have been duly authorized and validly issued and are fully paid and
nonassessable. The Shares have not been issued in violation of, and none of the
Shares is subject to, any preemptive or subscription right, any right of first
refusal or any other right of any Person. Except as set forth above, there are
no shares of capital stock or other securities of the Company outstanding. There
are no outstanding warrants, options, Contracts, convertible or exchangeable
securities or other commitments (other than this Agreement) pursuant to which
Seller or the Company is or may be obligated to issue, sell, purchase, return or
redeem any shares of capital stock or other securities of the Company, and there
are no equity securities of the Company reserved for issuance for any purpose.

 

(b) Seller is the record and beneficial owner of the Shares, free and clear of
any Liens. Immediately prior to the Closing, Parent will be the record and
beneficial owner of the Shares, free and clear of any Liens. Upon consummation
of the transactions contemplated by this Agreement, Buyer will acquire record
and beneficial ownership of the Shares, free and clear of any Liens. Other than
this Agreement, the Shares are not subject to any voting trust agreement or
other Contract, agreement, arrangement, commitment or understanding, including
any such agreement, arrangement, commitment or understanding restricting or
otherwise relating to the voting, dividend rights or disposition of the Shares.

 

4.4. Subsidiaries. The Company does not have any subsidiaries and, as of the
Closing Date, will not directly or indirectly own of record or beneficially any
capital stock of or other equity interest in any Person.

 

4.5. Intercompany Agreements. Except as disclosed in Schedule 4.5(i), as of the
Closing Date, the Company will not be a party to, nor will it have Liabilities
under, arising out of, or with respect to, any intercompany agreements between
the Company on one hand and any Affiliate of the Company on the other hand. At
the Closing Date, the agreements by and

 

10



--------------------------------------------------------------------------------

between Seller and the Company and listed on Schedule 4.5(ii) will be
terminated, canceled, commuted or novated.

 

4.6. Certificate of Incorporation and By-Laws. Seller has delivered to Buyer
true, complete and correct copies of the organizational documents and the
by-laws of the Company currently in effect, and all amendments thereof. The
minute book of the Company accurately reflects all resolutions adopted at all
meetings (and consents in lieu of meetings) of its shareholders and all
resolutions adopted at all meetings (and consents in lieu of meetings) of its
board of directors and all committees of its board of directors.

 

4.7. No Conflict. Neither the execution, delivery and performance by Parent,
Seller, the Company or OPRE of this Agreement or any of the Transaction
Documents to which Seller, the Company or OPRE is a party nor the consummation
of the transactions contemplated hereby or thereby will: (i) violate any
provision of the certificate of incorporation, by-laws or other charter or
organizational document of Parent, Seller, OPRE or the Company; (ii) except as
disclosed in Schedule 4.7(ii), violate, conflict with or result in the breach of
any of the terms of, result in any modification of the effect of, otherwise give
any other contracting party the right to terminate, or constitute (or with
notice or lapse of time or both constitute) a default under, any Contract to
which Parent, Seller, OPRE or the Company is a party or by or to which either of
them or their assets or Properties may be bound or subject; (iii) except as
disclosed in Schedule 4.7(iii), violate any order, judgment, injunction, award
or decree of any Governmental Authority against, or binding upon, or any
Contract with, or condition imposed by, any Governmental Authority binding upon,
Parent, Seller, OPRE, the Company or the business, Properties or assets of
Parent, Seller, OPRE or the Company; (iv) except as disclosed in Schedule
4.7(iv), violate any statute, law or regulation of any jurisdiction as such
statute, law or regulation relates to Parent, Seller, OPRE or the Company or to
the business, Properties or assets of Parent, Seller, OPRE or the Company; (v)
except as disclosed in Schedule 4.7(v), result in the creation or imposition of
any Lien on any of the Properties or assets of Parent, Seller, OPRE or the
Company (including the Company Shares) or (vi) except as disclosed in Schedule
4.7(vi), require the posting of additional collateral or security under the
terms of any agreement to which the Company is a party.

 

4.8. Consents. No consent, license, approval, order or authorization of, or
registration, declaration or filing with, any third party, including any
Governmental Authority, is required to be obtained, made or given by or with
respect to Seller, OPRE or the Company in connection with the execution,
delivery and performance of this Agreement or the Transaction Documents or the
consummation of the transactions contemplated hereby or thereby except for (i)
the consents, filings and/or notices required under the insurance laws of the
State of Delaware and the non-domiciliary jurisdictions in which the Company
maintains Insurance Licenses and (ii) such consents, licenses, approvals, orders
or authorizations of third parties required pursuant to the terms of any
material agreements or instruments listed on Schedule 4.8.

 

4.9. Compliance with Law. Except as disclosed in Schedule 4.9, (i) the Company
has complied with, and is now complying with, all foreign, federal, state and
local statutes, laws, regulations, ordinances, judgments, injunctions, orders,
licenses, approvals, permits and other requirements (collectively, “Laws”)
applicable to the Company or its business, Properties or assets, (ii) the
Company holds all permits, licenses, variances, exemptions, orders

 

11



--------------------------------------------------------------------------------

and approvals of each Governmental Authority necessary for the lawful conduct of
its business (the “Company Permits”), (iii) the Company is in compliance with
the terms of all Company Permits, and all Company Permits are valid and in full
force and effect and (iv) no investigation or review by any Governmental
Authority with respect to the Company is pending nor, to the Knowledge of
Seller, has any Governmental Authority threatened or otherwise indicated an
intention to conduct the same.

 

4.10. Litigation. Except as disclosed in Schedule 4.10, there are no actions,
suits, proceedings, claims or legal, administrative or arbitration proceedings
or investigations pending or, to the Knowledge of Seller, threatened (i) against
or involving the Company or its business, Properties or assets (other than
insurance or reinsurance claims with respect to policies or treaties issued by
the Company in the ordinary course of business) or (ii) that question the
validity of this Agreement or any action taken by Parent, Seller or the Company
pursuant to this Agreement, the Transaction Documents or the transactions
contemplated hereby or thereby.

 

4.11. Insurance Licenses. Seller has made available to Buyer true, complete and
correct copies of all insurance and reinsurance licenses from each jurisdiction
set forth on Schedule 4.1 (collectively, the “Insurance Licenses”). Except as
disclosed in Schedule 4.11(a), to the Knowledge of Seller, no event has occurred
that, with or without notice or lapse of time or both, could reasonably be
expected to result in the revocation, suspension, lapse or limitation of any of
such Insurance Licenses. The Company has not transacted any insurance or
reinsurance business in any jurisdiction requiring an insurance or reinsurance
license therefor in which it did not possess such insurance or reinsurance
license, as applicable. Schedule 4.11(b) sets forth a true, correct and complete
list of the lines of insurance which the Company is authorized to write in each
jurisdiction set forth on Schedule 4.1.

 

4.12. Regulatory Filings. Except as disclosed on Schedule 4.12, the Company has
filed all reports, data, registrations, filings, other information and
applications required to be filed with or otherwise provided to Governmental
Authorities with jurisdiction over the Company or its business, Properties or
assets, and all required regulatory approvals in respect thereof are in full
force and effect. All such regulatory filings were in compliance in all material
respects with applicable Laws, and no deficiencies have been asserted by any
such Governmental Authority with respect to such regulatory filings that have
not been satisfied.

 

4.13. Contracts. Schedule 4.13 sets forth a true, complete and correct list of
each Contract to which the Company is a party or by which it is bound that (i)
is currently in effect, (ii) provides for reinsurance between the Company and a
cedent and (iii) contains provisions terminating, commuting or requiring
collateralization of any outstanding balance in the event of a change in control
of the Company, a reduction in the Company’s A.M. Best rating, a merger of the
Company into another entity, a deterioration in the financial position of the
Company or any other contingent event.

 

4.14. Finder’s Fees. Except for IFS Capital Advisors, LLC, whose fees shall be
the sole responsibility of Parent and Seller, no broker or finder has acted
directly or indirectly for the Company or Seller or any of its Affiliates in
connection with this Agreement or the transactions contemplated hereby, nor has
the Company or Seller or any of its Affiliates taken any action in connection
with this Agreement or the transactions contemplated hereby so as to

 

12



--------------------------------------------------------------------------------

give rise to any valid claim against Buyer or the Company for any broker’s or
finder’s fee or other commission or compensation.

 

4.15. Statutory Statements; Estimated Balance Sheets. (a) Seller has delivered
to Buyer true, correct and complete copies of (i) the Annual Statements of the
Company as filed with the Delaware Insurance Department for the years ended
December 31, 2002 and 2003, in each case including all exhibits,
interrogatories, schedules and any actuarial opinions, affirmations or
certifications or other supporting documents filed in connection therewith
(collectively, the “Statutory Statements”). The Statutory Statements were
prepared in conformity in all material respects with SAP prescribed or permitted
by the Delaware Insurance Department and present fairly in all material respects
the statutory financial position of the Company as at the respective dates
thereof and the results of operations of the Company for the respective periods
then ended. The Statutory Statements complied in all material respects with all
applicable Laws, rules and regulations when filed, and no material deficiency
has been asserted with respect to any Statutory Statements by any Governmental
Authority. As of the Closing Date, the Quarterly Statements delivered to Buyer
pursuant to Section 6.13 shall have been prepared in conformity in all material
respects with SAP prescribed or permitted by the Delaware Insurance Department
and shall present fairly in all material respects the statutory financial
position of the Company as at the respective dates thereof and the results of
operations of the Company for the respective periods then ended and shall comply
in all material respects with all applicable Laws, rules and regulations when
filed, and no material deficiency shall have been asserted with respect to any
such Quarterly Statements by any Governmental Authority. Except as disclosed on
Schedule 4.15(a), the Delaware Insurance Department has not authorized any
permitted practice or other deviation from SAP in connection with the Statutory
Statements.

 

(b) Attached hereto as Schedule 4.15(b) are the Estimated December 31, 2004 GAAP
Balance Sheet and the Estimated December 31, 2004 SAP Balance Sheet. The
Estimated December 31, 2004 GAAP Balance Sheet has been prepared in accordance
in all material respects with GAAP and the Estimated December 31, 2004 SAP
Balance Sheet has been prepared in accordance in all material respects with SAP
prescribed or permitted by the Delaware Insurance Department, except in each
case insofar as such balance sheets (i) do not constitute a full set of
financial statements, (ii) are not accompanied by notes and (iii) are based upon
projections and estimates rather than historical financial information. The
Estimated December 31, 2004 Balance Sheets have been prepared in good faith
based upon financial information available to the Company and inquiries of
personnel responsible for the preparation of financial information relating to
the Company in the ordinary course of business. The Estimated December 31, 2004
Balance Sheets constitute reasonable estimations of the Company’s projected
balance sheets as of December 31, 2004.

(c) At the time of delivery pursuant to Section 6.12 and as of the Closing Date,
the Estimated Closing Date GAAP Balance Sheet shall have been prepared in
accordance in all material respects with GAAP and the Estimated Closing Date SAP
Balance Sheet shall have been prepared in accordance in all material respects
with SAP prescribed or permitted by the Delaware Insurance Department, except in
each case insofar as such balance sheets (i) do not constitute a full set of
financial statements, (ii) are not accompanied by notes and (iii) are based upon
projections and estimates rather than historical financial information. At the
time of delivery pursuant to Section 6.12 and as of the Closing Date, the
Estimated Closing Date

 

13



--------------------------------------------------------------------------------

 

Balance Sheets shall have been prepared in good faith based upon financial
information then available to the Company and inquiries of personnel responsible
for the preparation of financial information relating to the Company in the
ordinary course of business. At the time of delivery pursuant to Section 6.12
and as of the Closing Date, the Estimated Closing Date Balance Sheets shall
constitute reasonable estimations of the Company’s projected balance sheets as
of the Closing Date.

 

4.16. Assets and Properties. Except for securities deposited by the Company with
Governmental Authorities as set forth on Schedule 4.21, the Company has good and
marketable title to all assets and Properties that it purports to own, free of
any Liens (other than Liens for Taxes not yet due or delinquent). All Liens for
delinquent Taxes are set forth on Schedule 4.16.

 

4.17. Reserves. Seller has delivered to Buyer true and complete copies of all
actuarial reports (the “Tillinghast Actuarial Reports”) prepared by Tillinghast
Towers Perrin (“Tillinghast”) since June 30, 2003, on behalf of the Company
relating to the loss and loss adjustment expense reserves of the Company. The
Tillinghast Actuarial Reports constitute all actuarial reports prepared on
behalf of the Company, whether externally or internally, since June 30, 2003.
Tillinghast was, to the Knowledge of Seller, furnished all relevant information
for purposes of preparing the Tillinghast Actuarial Reports, and neither Seller,
Parent nor the Company is aware of any material inaccuracy in any of such
information provided to Tillinghast or any reason why the Tillinghast Actuarial
Reports, as of their respective dates, were incorrect in any material respect.
The amount of loss and loss adjustment expense reserves of the Company stated in
the Tillinghast Actuarial Reports or the Statutory Statements does not reflect
any discounting of such reserve amounts. The best or “indicated” loss and loss
adjustment expense reserve estimate in the Tillinghast Actuarial Report dated as
of June 30, 2004 shall be the loss reserves recorded in the June 30, 2004
financial statements of the Company. Notwithstanding any other provision of this
Agreement, Seller is not making any representations, express or implied, in or
pursuant to this Agreement that shall survive the Closing or be subject to
indemnification concerning the reserves for losses, loss adjustment expenses,
unearned premiums or uncollectible reinsurance of the Company or the effect of
such reserves on the financial statements of the Company, including (i) whether
such reserves are adequate or sufficient or (ii) whether such reserves were
determined in accordance with any actuarial, statutory or other standard, or
concerning any financial statement “line item” or asset, liability or equity
amount which would be affected thereby.

 

4.18. Absence of Certain Changes or Events. Except as set forth on Schedule
4.18, since December 31, 2003, the Company has conducted its business in the
ordinary course, and there has not occurred (i) any event or change having a
Material Adverse Effect on the Company, (ii) any declaration, setting aside or
payment of any dividend or other distribution (whether in cash, stock or
property) with respect to any of the Company’s outstanding capital stock, other
than the declaration and payment of a dividend of $6,971,401.60 or (iii) any
change in accounting methods, principles or practices by the Company materially
affecting its assets or liabilities.

 

4.19. Intangible Property. Except as set forth on Schedule 4.19, the Company has
not received written notice that it is (i) infringing (or is alleged to be
infringing) on any

 

14



--------------------------------------------------------------------------------

 

trademark, trade name registration, copyright or any application pending
therefor, or (ii) misusing or misappropriating any trade secret or any
confidential or proprietary information of any third party.

 

4.20. Insurance. Schedule 4.20 sets forth a true, correct and complete list and
brief description (specifying the insurer, describing each pending claim
thereunder affecting or involving the Company, setting forth the aggregate
amounts paid out with respect to such claims under each such policy through the
date hereof, and the aggregate limit, if any, of the insurer’s liability
thereunder) of all policies or binders of errors and omissions, theft, life,
fidelity, fire, liability, products liability, workers’ compensation, vehicular
and other insurance held by or on behalf of, or issued to, the Company. All of
such policies and binders are, to the Knowledge of Seller, in full force and
effect; have been issued by insurers that, in the Seller’s view, are reputable
and financially sound; and provide coverage for the operation’s conducted by the
Company of a scope and coverage consistent with customary industry practice for
a company in run-off. The Company has not received any notice of any proposed
cancellation or non-renewal of any such policy or binder and there are no
overdue premiums on any of such policies and binders.

 

4.21. Security Deposits. Schedule 4.21 sets forth a true, correct and complete
list of all securities deposited by the Company with Governmental Authorities as
of June 30, 2004.

 

4.22. Powers of Attorney; Guarantees; Required Insurance. Except as set forth on
Schedule 4.22, the Company does not have any outstanding powers of attorney or
any Liability, either accrued, accruing or contingent, as guarantor, surety,
cosigner or endorser (other than for purposes of collection in the ordinary
course of business of the Company) and the Company is not obligated to maintain
insurance for the benefit of any Person, including its customers, other than in
the ordinary course of its insurance business.

 

4.23. Bank Accounts. Schedule 4.23 sets forth a true, correct and complete list
of all bank accounts, investment accounts and credit cards maintained by the
Company, including the name of each bank or other institution, account numbers
and a list of signatories to such account.

 

4.24. Regulatory Matters. Except as disclosed in Schedule 4.24, the Company is
not a party to or subject to any order, decree, supervisory agreement,
memorandum of understanding or similar arrangement with, or a commitment letter
or similar submission to, or extraordinary supervisory letter from, any
Governmental Authority. Except as disclosed in Schedule 4.24, the Company has
not been advised in writing by any Governmental Authority that such Governmental
Authority is contemplating issuing or requesting (or is considering the
appropriateness of issuing or requesting) any such order, decree, supervisory
agreement, memorandum of understanding, commitment letter, supervisory letter or
similar submission.

 

4.25. Benefit Plans. Each Company Plan is listed on Schedule 4.25, is in
substantial compliance with all applicable laws and has been administered and
operated in all material respects in accordance with its terms, except as set
forth on Schedule 4.25.

 

15



--------------------------------------------------------------------------------

4.25.1. Except as disclosed in Schedule 4.25.1, each Company Plan that is
intended to be “qualified” within the meaning of Section 401(a) of the Code has
either received a favorable determination letter from the Internal Revenue
Service and, to the Knowledge of Seller, no event has occurred and no condition
exists which could reasonably be expected to result in the revocation of any
such determination.

 

4.25.2. Full payment has been made of all amounts that the Company was required
under the terms of the Company Plans to have paid as contributions to such
Company Plans on or prior to the date hereof (excluding any amounts not yet due
and all necessary amounts have been accrued on the Statutory Statements).

 

4.25.3. No Company Plan that is subject to Part 3 of Subtitle B of Title I of
ERISA has incurred any “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived. The
Company has no potential liability, whether direct or indirect, contingent or
otherwise, under Title IV of ERISA or on account of any violation of the health
care continuation requirements of Part 6 of Title I of ERISA or Section 4980B of
the Code.

 

4.25.4. Neither the Company nor, to the Knowledge of Seller, any other
“disqualified person” or “party in interest” (as defined in Section 4975(e)(2)
of the Code and Section 3(14) of ERISA, respectively), has engaged in any
transaction in connection with any Company Plan that could reasonably be
expected to result in the imposition of a penalty pursuant to Section 502(i) of
ERISA, damages pursuant to Section 409 of ERISA or a tax pursuant to Section
4975(a) of the Code, in each case, which would have a Material Adverse Effect on
the Company.

 

4.26. Employees. The Company does not currently have any employees.

 

4.27. Liquidation. From the adoption of the Plan of Liquidation through Seller’s
final liquidating distribution (the “Final Liquidation Date”), Seller will have
held the Shares and will have been the common parent of a consolidated group
(within the meaning of Treasury Regulations § 1.1502-1(h)) that included the
Company as its member. Pursuant to the Plan of Liquidation, Seller will be
liquidated in a transaction intended to qualify, for U.S. Tax purposes, as a
tax-free liquidation under Code § 332. Any income Tax Returns filed by Seller
will have properly reflected any gain recognized under Code § 367. Parent and
Seller are not aware of any facts or circumstances that would disqualify the
liquidation of Seller from such treatment, and Seller has not knowingly taken
and will not knowingly take any action in connection with the liquidation of
Seller that is not consistent with such treatment (including knowingly failing
to file and report the liquidation on Tax Returns if required). Without limiting
the generality of the foregoing, to the knowledge of Parent and Seller:

 

(i) the Plan of Liquidation was duly adopted and approved under applicable law;

 

(ii) the Plan of Liquidation specifies that the Final Liquidation Date will be
within three years from the close of Seller’s Tax year in which the first
liquidating

 

16



--------------------------------------------------------------------------------

distribution was made, and Seller will retain no assets following the Final
Liquidation Date;

 

(iii) all distributions made by Seller to Parent after the adoption of the Plan
of Liquidation and on or before the Final Liquidation Date will have been made
pursuant to the Plan of Liquidation;

 

(iv) from the date of adoption of the Plan of Liquidation through the Final
Liquidation Date, Parent at all times will have been the owner of at least 80
percent of the capital stock of Seller, and no shares of Seller capital stock
were redeemed during the three years preceding the adoption of such plan;

 

(v) as soon as the first liquidating distribution was made, Seller ceased to be
a going concern and its activities have been limited to winding up its affairs,
paying its debts, and distributing its remaining assets to Parent;

 

(vi) prior to adoption of the Plan of Liquidation, no assets of Seller were
transferred to Parent, except for transfers in the normal course of business or
transfers occurring more than three years prior to adoption of the Plan of
Liquidation;

 

(vii) Seller will have reported all earned income represented by assets that
will be distributed to its shareholders (such as receivables being reported on a
cash basis, unfinished construction contracts, commissions due, etc.) from the
adoption of the Plan of Liquidation through the Final Liquidation Date;

 

(viii) the fair market value of Seller’s assets exceeded its liabilities both at
the date of adoption of the Plan of Liquidation and immediately prior to the
time the first liquidating distribution was made;

 

(ix) after the Final Liquidation Date, there will be no intercorporate debts
existing between Seller and Parent, and none will have been cancelled, forgiven,
or discounted;

 

(x) Seller has complied with the filing requirements of 1.332-4(a)(2) of the
Treasury Regulations, which requires Seller to waive the statute of limitation
on assessment for each of the years covered by the liquidation; and

 

(xi) Seller will have been dissolved under local law within three months from
the final distribution date.

 

4.28. Information. All written information relating to the Company referenced in
or attached hereto and provided to Buyer or its Affiliates by Seller, Parent or
the Company is true, correct and complete in all material respects or, with
respect to any written information that is presented as of a particular date, is
true, correct and complete as of such date.

 

17



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES OF BUYER.

 

Buyer hereby represents and warrants to Parent and Seller as follows:

 

5.1. Corporate Existence. Buyer is a corporation duly organized, validly
existing and in good standing under the Laws of the jurisdiction in which it is
organized.

 

5.2. Authorization; Enforcement. Buyer has the full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. Buyer has the full corporate power and authority to execute and
deliver each of the Transaction Documents to which it is a party and to perform
its obligations thereunder. Buyer has taken all necessary corporate action to
duly and validly authorize its execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby. Each of Buyer and each
Affiliate of Buyer that is a party to any Transaction Document has taken all
necessary corporate action to duly and validly authorize its execution and
delivery of each of the Transaction Documents to which it is a party and the
consummation of the transactions contemplated thereby. This Agreement has been
duly executed and delivered by Buyer and, prior to or at the Closing, each of
the Transaction Documents to which Buyer of an Affiliate of Buyer is a party
will be duly executed and delivered by Buyer or such Affiliate. This Agreement,
assuming due execution and delivery by Parent, Seller and the Company,
constitutes the valid and binding obligation or Buyer, enforceable against Buyer
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect which affect creditors’ rights generally. Upon the
Closing, each of the Transaction Documents to which Buyer or an Affiliate of
Buyer is a party, assuming due execution and delivery by the other parties
thereto, will constitute the valid and binding obligations of Buyer or such
Affiliate enforceable against Buyer or such Affiliate in accordance with its
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect which affect creditors rights generally.

 

5.3. No Conflict. Neither the execution, delivery and performance by Buyer or
any Affiliate of Buyer of this Agreement or any of the Transaction Documents to
which any of them is a party nor the consummation of the transactions
contemplated hereby or thereby will: (i) violate any provision of the articles
of association or by-laws of Buyer or any Affiliate of Buyer that is a party
thereto; (ii) violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate, or constitute (or with notice or lapse
of time or both constitute) a default under, any material Contract to which
Buyer or any such Affiliate is a party or by or to which it or its assets or
Properties may be bound or subject, other than any violation, conflict, breach
or default which would not, individually or in the aggregate with all such other
violations, conflicts, breaches or defaults, have a material adverse effect on
the ability of Buyer or any such Affiliate to execute and deliver this Agreement
or any Transaction Agreement to which it is a party, perform its obligations
hereunder or thereunder or consummate the transactions contemplated hereby or
thereby; (iii) violate any order, judgment, injunction, award or decree of any
Governmental Authority against, or binding upon, or any Contract with, or
condition imposed by, any Governmental Authority binding upon, Buyer or any such
Affiliate or the business, Properties or assets of Buyer or any such Affiliate;
or (iv) violate any statute, law or regulation of any

 

18



--------------------------------------------------------------------------------

jurisdiction as such statute, law or regulation relates to Buyer or any such
Affiliate or to the business, Properties or assets of Buyer or any such
Affiliate.

 

5.4. Consents. No consent, license, approval, order or authorization of, or
registration, declaration or filing with, any third party, including any
Governmental Authority, is required to be obtained, made or given by or with
respect to Buyer or any Affiliate of Buyer that is a party to any Transaction
Document in connection with the execution, delivery and performance of this
Agreement or the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby except for the consents, filings and/or notices
required under the insurance laws of the State of Delaware and the
non-domiciliary jurisdictions in which the Company maintains Insurance Licenses.

 

5.5. Litigation. There are no actions, suits, proceedings, claims or legal,
administrative or arbitration proceedings or investigations pending or, to the
Knowledge of Buyer, threatened that question the validity of this Agreement or
any action taken by Buyer or any Affiliate of Buyer that is a party to any
Transaction Document pursuant to this Agreement or the transactions contemplated
hereby.

 

5.6. Finder’s Fees. No broker or finder has acted directly or indirectly for
Buyer or any of its Affiliates in connection with this Agreement or the
transactions contemplated hereby, nor has Buyer or any of its Affiliates taken
any action in connection with this Agreement or the transactions contemplated
hereby so as to give rise to any valid claim against Seller for any broker’s or
finder’s fee or other commission or compensation.

 

5.7. Investment Purpose. Buyer is buying the Shares for investment only and not
with a view to resale in connection with any distribution of any of the Shares
except in compliance with the Act and all other applicable securities laws.
Buyer understands that the Shares have not been registered under the Act or
under the securities laws of any state and that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of in
the absence of an effective registration under the Act except pursuant to a
valid exemption from such registration.

 

6. COVENANTS AND AGREEMENTS.

 

6.1. Conduct of Business of the Company. Except as otherwise contemplated by
this Agreement or specifically consented to in writing by Buyer, from the date
hereof through the Closing Date, Seller shall cause the Company to, and the
Company shall (i) maintain insurance coverages (other than reinsurance)
consistent with past practices, (ii) comply in all material respects with all
applicable Laws, (iii) perform its obligations under all Contracts to which it
is a party or by which it is bound, (iv) provide prior written notice to Buyer
of any claims settlement greater than $100,000 individually or $250,000 in the
aggregate or any commutation, regardless of amount and (v) obtain Buyer’s prior
written approval (which approval shall not be unreasonably delayed or withheld)
before entering into any claims settlements greater than $250,000 individually
or in the aggregate.

 

6.2. Restrictions. (a) Except as otherwise contemplated by this Agreement or
specifically consented to in writing by Buyer, from the date of this Agreement
through the

 

19



--------------------------------------------------------------------------------

Closing Date, Parent and Seller shall not permit the Company to take any of the
following actions

 

(i) amend its organizational documents or by-laws;

 

(ii) declare or pay any dividend or make any other distributions to its
shareholder or make any direct or indirect redemption, retirement, purchase or
other acquisition of any shares of its capital stock;

 

(iii) issue any capital stock or any option, warrant or right relating thereto
or any securities convertible into or exchangeable for any shares of capital
stock;

 

(iv) hire any employees;

 

(v) incur or assume any Liability for borrowed money or guarantee any such
Liability;

 

(vi) subject to any Lien (other than liens for Taxes not yet due or delinquent)
any of its Properties or assets;

 

(vii) enter into any agreement or arrangement with Seller or any of its
Affiliates;

 

(viii) make any change in any method of accounting or accounting practice or
policy that would be binding on the Company following the Closing Date, other
than those required by SAP or GAAP;

 

(ix) (A) make or rescind any express or deemed material election relating to
Taxes, (B) settle or compromise any material claim, audit, dispute, controversy,
examination, investigation or other proceeding relating to Taxes, (C) materially
change any of its methods of reporting income or deductions for federal income
Tax purposes, except as may be required by applicable law, or (D) file any
material Tax Return other than in a manner consistent with past custom and
practice, in each case that relate solely to the Company;

 

(x) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets of, or by any other manner, any
Person or division thereof or otherwise acquire or agree to acquire any assets
that are material individually or in the aggregate to the Company;

 

(xi) enter into any lease of Property;

 

(xii) except as otherwise provided for in Section 6.14, enter into any
commutation or novation (including but not limited to any commutation or
novation of the Quota Share Retrocessional Agreement) without the prior written
approval of Buyer;

 

(xiii) except as otherwise provided for herein, adjust or modify accruals for
profit sharing arrangements, sliding scale commissions, unallocated loss
adjustment

 

20



--------------------------------------------------------------------------------

expenses or other accruals with respect to reinsurance or retrocessional
agreements, without Buyer’s prior written consent (which consent shall not be
unreasonably withheld or delayed);

 

(xiv) except as otherwise provided for herein, issue or renew any policies of
insurance or reinsurance or accept any cessions (other than cessions with
respect to in-force or expired reinsurance agreements) under any contracts of
assumed reinsurance;

 

(xv) enter into any other agreement or transaction not in the ordinary course of
business;

 

(xvi) take any action inconsistent with any of the provisions of this Agreement;
or

 

(xvii) agree, whether in writing or otherwise, to do any of the foregoing.

 

(b) Except as specifically consented to in writing by Buyer, Seller shall not,
and shall not permit the Company to, take any action or omit to take any action
that would result in a breach of any representation or warranty of Seller
contained in this Agreement.

 

6.3. Access to Information; Due Diligence; Confidentiality; Publicity. (a) Prior
to the Closing Date, Buyer shall be entitled, through its employees, agents and
representatives, to make such reasonable investigation of the assets,
liabilities, financial condition, Properties, business and operations of the
Company as Buyer may reasonably deem necessary or appropriate, and for such
purposes to have access to the Books and Records and Contracts and facilities of
the Company, and access to the personnel of the Company, Parent and Seller and
its Affiliates with respect to the Company, including an examination of the
corporate records and minute books, financial statements and projections,
insurance department filings, reports and examinations, summaries of pending
litigation, accounting and actuarial methods, business plans and prospects, in
each case wherever located, of the Company. Any such investigation, access and
examination shall be conducted during regular business hours upon reasonable
prior notice and under other reasonable circumstances, and Parent, Seller, and
the Company and their respective employees, agents and representatives,
including their respective counsel and independent public accountants, shall
cooperate as reasonably requested with such employees and representatives in
connection with such investigation, access and examination. Parent, Seller and
the Company shall reasonably cooperate with Buyer in the conduct of Buyer’s due
diligence examination of the business operations and financial condition of the
Company.

 

(b) Following the date hereof, each party hereto will hold, and will cause its
respective officers, directors, employees, agents, investment bankers,
attorneys, financial advisors or other representatives (collectively
“Representatives”) to hold, in strict confidence from any Person (other than any
Affiliate or Representative), unless (a) compelled to disclose by judicial or
administrative process or required to disclose (including in connection with
obtaining the necessary approvals of this Agreement and the transaction
contemplated hereby of Governmental Authorities or by other requirements of law,
including, securities laws, or rules of any applicable stock exchange) or (b)
disclosed in an action brought by a party hereto in pursuit

 

21



--------------------------------------------------------------------------------

of its rights or in the exercise of its remedies hereunder, this Agreement, the
other agreements contemplated hereby, the schedules and exhibits hereto and all
documents and information concerning the other party or any of its Affiliates
furnished to it by the other party or such other party’s Representatives in
connection with this Agreement or the transactions contemplated hereby, except
to the extent that such documents or information can be shown to have been (i)
previously known by the party receiving such documents or information, (ii) in
the public domain (either prior to or after the furnishing of such documents or
information hereunder) through no fault of such receiving party or (iii) later
acquired by the receiving party from another source if the receiving party is
not aware that such source is under an obligation to another party hereto to
keep such documents and information confidential; provided, however, that the
foregoing restrictions will not apply to Buyer’s use of any documents and
information concerning the business of the Company upon consummation of the
Closing; provided, further, that each party (and each of their respective
Affiliates and Representatives) may disclose to any and all persons, without
limitation of any kind, the structure and tax aspects of the transactions
contemplated hereby, and all materials of any kind (including opinions or other
tax analyses) that are provided to them related to such structure and tax
aspects.

 

(c) Except for disclosures to and discussions with the Delaware Insurance
Department, RSI and any nationally recognized statistical rating agency, and
except as and to the extent required by law or necessary or desirable in
connection with any periodic reports filed pursuant to the Securities Exchange
Act of 1934, as amended, without the prior written consent of the other party
hereto, neither Parent nor Seller nor Buyer will make, and each will direct its
agents and representatives not to make, directly or indirectly, any public
comment, statement, or communication with respect to, or otherwise to disclose
or to permit the disclosure of the existence of discussions regarding, the
transactions contemplated in this Agreement, or any of the terms, conditions, or
other aspects of this Agreement. If a party is required by law to make any such
disclosure, it shall, unless otherwise prohibited by law, first provide to the
other party the content of the proposed disclosure, the reasons that such
disclosure is required by law, and the time and place that the disclosure will
be made.

 

6.4. RSI Service Contract. Prior to the Closing, neither Parent nor Seller nor
the Company shall terminate the RSI Service Contract or give notice of
termination of such contract without the prior written approval of Buyer.

 

6.5. Approvals of Governmental Authorities. (a) Parent, Seller and Buyer shall
take, and shall cause their respective Affiliates to take, all reasonable steps
necessary or appropriate, and shall use, and shall cause their respective
Affiliates to use, all commercially reasonable efforts, to obtain as promptly as
practicable all consents, approvals, authorizations, licenses and orders of
Governmental Authorities required to be obtained by Parent, Seller or any of
their Affiliates or Buyer or any of its Affiliates, as the case may be, in
connection with the consummation of the transactions contemplated by this
Agreement.

 

(b) Parent, Seller and Buyer shall cooperate with each other and each other’s
respective Affiliates in seeking to obtain all such consents, approvals,
authorizations, licenses and orders, and shall provide and shall cause their
respective Affiliates to provide, such information and communications to
Governmental Authorities as such Governmental Authorities may reasonably request
in connection therewith.

 

22



--------------------------------------------------------------------------------

(c) Within 25 Business Days after the date hereof, Buyer shall file with the
Commissioner of Insurance of the State of Delaware an application for the
acquisition of control of the Company.

 

6.6. Further Assurances. On and after the Closing Date, each of the parties
shall execute, and shall cause their respective Affiliates to execute, such
reasonable documents, instruments and conveyances, including any bill of sale or
receipt with respect to the transfer of the Books and Records, and take, and
cause their respective Affiliates to take, such further reasonable actions as
may be reasonably required or desirable to carry out the transactions
contemplated by this Agreement and the Transaction Documents. From and after the
Closing Date, any notice or inquiries received by Parent on behalf of the
Company will be promptly forwarded or referred to Buyer or the Company.

 

6.7. Notification of Changes. (a) Parent and Seller shall promptly notify Buyer
in writing of any event or the existence of any state of facts that Parent or
Seller becomes aware of prior to the Closing Date that would (i) make any of the
representations and warranties of Buyer, Parent or Seller contained in this
Agreement untrue or inaccurate or (ii) otherwise constitute a Material Adverse
Effect. Parent and Seller shall also promptly notify Buyer in writing of any
breach by Buyer of any representation, warranty or covenant of Buyer contained
in this Agreement that Parent or Seller becomes aware of prior to the Closing
Date.

 

(b) Buyer shall promptly notify Parent and Seller in writing of any event or the
existence of any state of facts that Buyer becomes aware of prior to the Closing
Date that would make any of the representations and warranties of Buyer, Parent
or Seller contained in this Agreement untrue or inaccurate. Buyer shall also
promptly notify Parent and Seller in writing of any breach by Parent or Seller
of any representation, warranty or covenant of Parent or Seller contained in
this Agreement that Buyer becomes aware of prior to the Closing Date.

 

6.8. Performance of Conditions. Parent and Seller shall, and shall cause the
Company to, take all reasonable steps necessary or appropriate, and shall use
all commercially reasonable efforts, to effect as promptly as practicable the
satisfaction of the conditions required to be satisfied in order for Buyer,
Parent, Seller and their respective Affiliates to consummate the transactions
contemplated by this Agreement, including all conditions set forth in Section
3.1. Buyer shall take all reasonable steps necessary or appropriate, and shall
use all commercially reasonable efforts, to effect as promptly as practicable
the satisfaction of the conditions required to be satisfied in order for Buyer,
Parent, Seller and their respective Affiliates to consummate the transactions
contemplated by this Agreement, including all conditions set forth in Section
3.2.

 

6.9. Authority, Bank Accounts, Etc. Resignations, appropriately executed
signature cards, and all other documentation needed in preparation for closing
bank and other investment accounts, letters of credit or other security
arrangements of the Company and deposits maintained by the Company with any
Governmental Authority, or transferring signature authority therefor, will be
provided to Buyer by Parent or Seller upon the Closing. Parent and Seller will
use its commercially reasonable efforts to cooperate with and assist Buyer in
obtaining, subsequent to the Closing, any statutory or regulatory approvals
required to enable the Company to make the appropriate closings or transfers,
including transfers of signature authorization, and in providing all notices
thereof as may be required by appropriate

 

23



--------------------------------------------------------------------------------

Governmental Authorities. From and after the Closing, no agent or officer of
Parent or Seller shall take any action with respect to any such accounts or
deposits other than as may be expressly authorized in writing by Buyer.

 

6.10. Change of Name. (a) Promptly after Closing, Buyer (i) will cause the
Company to make all filings necessary to change the Company’s name in Delaware
to a name which does not include the words “Overseas Partners,” “OP” or any
confusingly similar derivation of the name of Seller. Promptly after receiving
approval of such name change from the appropriate Governmental Authority in
Delaware, Buyer will cause the Company to make all filings necessary to change
the Company’s name to the name approved in Delaware in all other jurisdictions
in which the Company is licensed to transact business. Buyer’s right to use the
Overseas Partners name during the Name Change Period is subject to the following
conditions:

 

(b) Buyer agrees that, upon Seller’s request, Buyer will promptly submit to
Parent samples of materials including advertising materials, using the Overseas
Partners name (the “Seller Mark”), which will comply with Parent’s reasonable
quality standards, and will respond to all of Parent’s reasonable inquiries
concerning the products sold and services rendered under the Seller Mark, and
Parent shall notify Buyer in writing of any deficiencies or departures from
Parent’s reasonable quality standards, in which case Buyer agrees to take steps
to promptly correct the same. In addition, and without limiting the generality
of the foregoing, Buyer will submit to Parent, before use, all materials which
differ in any material respect from materials previously used or approved by
Parent, including advertising materials, on which the Seller Mark appears for
Parent’s approval, which shall not be unreasonably withheld or delayed. It is
understood that any materials previously used by Parent are deemed approved.

 

(c) Buyer acknowledges that the Seller Mark shall remain the property of Parent,
and that Parent shall have the right to use the Seller Mark and to license the
same to others. Parent shall have the exclusive right to register and maintain
the registration of the Seller Mark.

 

(d) Buyer agrees that all use of the Seller Mark by Buyer shall inure to the
benefit of Parent.

 

(e) Buyer agrees not to use the Seller Mark in any other way that would
jeopardize its strength or validity or diminish its value as a trademark.

 

(f) Buyer shall promptly inform Parent of any infringement of the Seller Mark by
any third party of which Buyer becomes aware. Notwithstanding the foregoing,
Parent shall have sole and full rights to control and conduct any litigation
involving any infringement or alleged infringement of the Seller Mark, including
the right in its sole discretion not to pursue any infringer or alleged
infringer of the Seller Mark, and shall be entitled to the full proceeds of any
such litigation or settlement thereof. Buyer shall provide all reasonable
assistance requested by Parent, at Parent’s expense, in connection with any such
litigation.

 

6.11. NAIC Group Code. Immediately following the Closing, the Company shall
apply for and receive a new NAIC Group Code number, along with any similar
identification numbers required by state insurance departments or other state or
federal

 

24



--------------------------------------------------------------------------------

governmental authorities (including but not limited to a new Federal
Identification Number, if appropriate).

 

6.12. Estimated Closing Date Balance Sheets; Minimum Surplus. Not later than
three Business Days prior to the Closing Date, Seller shall deliver to Buyer the
Estimated Closing Date GAAP Balance Sheet and the Estimated Closing Date SAP
Balance Sheet. Seller agrees to take such steps as are necessary, including
contributing funds to the Company, to ensure that statutory policyholders’
surplus, based on the Estimated Closing Date SAP Balance Sheet, is not less than
$61 million at Closing.

 

6.13. Quarterly and Monthly Statements and Reports. (a) The Company shall
furnish directly to Buyer (i) within three (3) Business Days after filing, the
Quarterly Statement of the Company as filed with the Delaware Insurance
Department for each of the quarterly periods ending after December 31, 2002 and
prior to the Closing Date, (ii) within 14 Business Days after the end of each
calendar quarter, the Company’s quarterly inception to date contract experience
report, updated to reflect contract experience to the end of the calendar
quarter, in substantially the form previously provided by the Company to Buyer
with respect to prior calendar quarters, (iii) within 8 Business Days after the
end of each calendar month, the updated monthly treaty and facultative claims
spreadsheets, substantially in the form previously provided by the Company to
Buyer with respect to prior calendar months, and all “Major Case Reports”
(reports on cases where reserves are $250,000 or higher) completed since June
15, 2004, substantially in the form previously provided by the Company to Buyer,
and (iv) no later than 14 Business Days after the end of each calendar month,
monthly GAAP and statutory financial statements for the prior calendar month,
beginning with April 2004 and for all subsequent calendar months prior to the
Closing Date, in a form substantially similar to the April 2004 GAAP and
statutory financial statements provided by the Company to Buyer prior to the
date hereof.

 

(b) No later than 3 Business Days prior to the Closing Date, the Company shall
prepare and deliver to Buyer a month-end inception to date contract experience
report as of the end of the calendar month next preceding, updated to reflect
contract experience to the end of such month in substantially the form
previously provided by the Company to Buyer with respect to prior calendar
months.

 

6.14. Novation and Commutation Agreements. Simultaneous with the Closing, Parent
and Buyer shall cause Overseas Partners Re Ltd. (“OPRE”) and an Affiliate of
Buyer, respectively, to enter into a Novation Agreement, substantially in the
form of Exhibit 6.14(a) (the “Novation Agreement”), pursuant to which OPRE shall
assign to such Affiliate all of its rights and transfer all of its liabilities
under the Quota Share Retrocessional Agreement. Prior to or at the Closing,
Parent and Buyer shall, as they shall mutually agree, either (a) cause OPRE and
an Affiliate of Buyer, respectively, to enter into a novation agreement
substantially similar in form and substance to the Novation Agreement pursuant
to which OPRE would assign to such Affiliate all of its rights and transfer all
of its liabilities under the Stop Loss Reinsurance Agreement or (b) cause the
Company to enter into a commutation agreement, substantially in the form of
Exhibit 6.14(b) (the “Commutation Agreement”), pursuant to which the Stop Loss
Reinsurance Agreement would be terminated and the parties thereto released and
discharged from their obligations thereunder.

 

25



--------------------------------------------------------------------------------

6.15. Termination Agreements. Prior to or at the Closing, Parent shall cause
OPRE and the Company to enter into termination agreements (collectively, the
“Termination Agreements”) substantially in the form of Exhibits 6.15(i) and
6.15(ii), pursuant to which (i) the Trust Agreement between OPRE, the Company
and State Street Bank and Trust Company, effective December 31, 2001 and (ii)
the Services Agreement by and between Seller, the Company and OPRE shall be
terminated and the parties thereto shall be released and discharged from their
obligations thereunder.

 

6.16. Filings and Records. Parent, Seller, Buyer, and the Company shall
cooperate in (a) making all filings required under the Code or ERISA and any
applicable securities laws with respect to the Company Plans and Buyer Employee
Benefit Plans that covered Employees, (b) implementing all appropriate
communications with participants, (c) maintaining and transferring appropriate
records, and (d) taking all such other actions as may be necessary and
appropriate to implement the provisions of Section 6.16 of this Agreement.
Following the Closing, Parent, Buyer and the Company shall cooperate fully in
providing records regarding the employment of, and the benefits paid to, all
individuals who were employees of the company.

 

6.17. Severance Costs. Parent and Seller shall be responsible for all severance
and other employee costs of William McKenna and any other former employee of the
Company, to the extent not already accrued for on the Company’s financial
statements on or before May 31, 2004. Seller and its Affiliates (other than the
Company) shall bear any and all other liabilities, obligations or expenses,
known to Seller or the Company prior to the Closing Date, associated with the
employment and severance of all present and former employees of the Company,
including, without limitation, any obligations arising in connection with ERISA,
and any and all actions that may be brought by such employees or former
employees in connection with their employment by the Company or Seller.

 

6.18. Acquisition Proposals.. Except as contemplated by this Agreement or as
specifically consented to in writing by Buyer, from the date hereof through the
Closing Date, Parent and Seller shall not and shall not permit any of their
Affiliates or any of the officers, directors, employees, representatives or
agents of Parent, Seller or such Affiliates, directly or indirectly, to solicit,
initiate or participate in any way in discussions or negotiations with, or
provide any information or assistance to, or enter into any agreement with, any
Person or group of Persons (other than Buyer) concerning any acquisition of a
substantial equity interest in, or in a merger, consolidation, liquidation,
dissolution of the Company (each an “Acquisition Proposal”), or assist or
participate in, faciliate or encourage any effort or attempt by any other Person
to do or seek to do any of the foregoing. Parent shall promptly communicate to
Buyer the terms of any Acquisition Proposal which Parent, Seller or such other
Person may receive.

 

7. TAXES

 

7.1. Tax Representations and Warranties of the Seller:

 

(a) all Tax Returns required to be filed by or with respect to the Company have
been filed in a timely manner (taking into account all extensions of due dates)
with the appropriate Taxing Authority;

 

26



--------------------------------------------------------------------------------

(b) all material Taxes payable by or on behalf of the Company (without regard to
whether such Taxes have been assessed) have been timely paid;

 

(c) no material deficiencies for any Taxes for which the Company may be liable
have been asserted in a writing received by or on behalf of the Company or
assessed against the Company which remain unpaid;

 

(d) none of Seller, the Company or any Affiliate of the Company has been
notified in writing by any Taxing Authority of any audit or investigation with
respect to any liability for Taxes of the Company and with respect to which the
applicable statute of limitations has not expired;

 

(e) the Company has provided or made available to Buyer (to the extent requested
by Buyer) complete and accurate copies of (i) Tax Returns, and any amendments
thereto, filed by or with respect to the Company covering all open years, (ii)
audit reports received from any Taxing Authority relating to any Tax Return
filed by or with respect to the Company covering all the Company’s open years,
(iii) powers of attorney currently in force granted by or with respect to the
Company concerning any Tax matter, (iv) existing Tax sharing agreements entered
into by the Company; (v) Tax Rulings that related directly to the Company, and
(vi) Closing Agreements with any Taxing Authority that related directly to the
Company.

 

7.2. Preparation of Returns and Payment of Taxes. (a) Seller shall prepare (or
cause to be prepared) and shall timely file (or cause to be timely filed) any
Tax Returns that include Seller required to be filed for Tax periods ending on
or before the Closing Date, including, but not limited to, IRS Form 1120 for the
2003 Tax year and IRS Form 1139 for the loss carryback resulting from the filing
of 2003 form 1120. Seller shall timely pay (or cause to be timely paid) all
Taxes shown on such Tax Returns, subject to the Company’s responsibility to make
tax sharing payments to Seller for the Company’s share of Taxes shown on such
Tax Returns, as provided for in Section 7.4.

 

(b) Seller also shall cause to be prepared and timely filed all 2003 Tax Returns
that do not include Seller and that are required to be filed by the Company. The
Company shall be responsible for Taxes shown on such Tax Returns.

 

(c) Buyer shall prepare (or cause to be prepared) and shall timely file (or
cause to be timely filed) all Tax Returns that include the Company for Tax
periods ending after the Closing Date. Buyer shall pay (or shall cause to be
paid) all Taxes shown to be due on such Tax Returns.

 

(d) Buyer also shall cause to be prepared and timely filed any 2004 Tax Returns
that do not include Seller and that are required to be filed by the Company.
Buyer shall pay (or shall cause to be paid) all Taxes shown to be due on such
Tax Returns.

 

(e) Seller and Buyer will cooperate to facilitate all necessary Tax filings that
include the Company, as provided in this Article 7, and each party shall make
available to each other party all information in the party’s possession that the
other party may reasonably request for the purpose of preparing all such Tax
Returns on a timely and accurate basis, and handling any Tax audits and other
matters relating to Taxes. Without limiting the foregoing, such

 

27



--------------------------------------------------------------------------------

cooperation shall include the execution by Seller or by Buyer (or by the
Company) as the context requires (i) of Tax Returns for which the respective
party (or the Company) has responsibility for signing under applicable law (as
designated agent or otherwise) and (ii) of any document that is relevant and
that may be necessary or helpful in connection with any Tax Return.

 

7.3. Refunds. The Company shall be entitled to all refunds of Taxes with respect
to any Tax Returns of the Company (or any Tax Returns in which the Company is
required to be included) for Tax periods beginning prior to the Closing Date.

 

7.4. Termination of Tax Sharing Arrangements. All rights and obligations under
Tax sharing agreements or similar arrangements with respect to or involving the
Company shall be terminated as of the Closing Date and no payments shall be made
pursuant to any such agreement or arrangement after the Closing; provided,
however, that notwithstanding the foregoing, the Company and Seller shall make
payments under the existing Tax sharing agreement for its share of Taxes shown
on any Tax Return that Seller is responsible for filing pursuant to Section 7.2.

 

7.5. Designation of Agent. Prior to the Dissolution, Seller will designate the
Company, pursuant to sections 1.1502-77(d)(1) and 1.1502-77(h)(1)(ii) of the
Treasury Regulations, as agent for the consolidated group for federal income Tax
purposes for all open years ending on or before the date of the Dissolution. The
Company shall take any actions necessary to allow Seller to timely file any Tax
Returns with respect to the Company which the Seller has the responsibility for
filing in accordance with Section 7.2.

 

7.6. Taxes Triggered by the Sale. All transfer and similar Taxes incurred in
connection with the Buyer’s purchase of the Shares pursuant to this Agreement
shall be paid by the party obligated to pay such amounts under applicable law,
and such party will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such Taxes, fees and charges, and, if
required by applicable law, the other parties will join in the execution of any
such Tax Returns and other documentation.

 

7.7. Tax Notice. Prior to the Closing, Seller shall provide Buyer with a notice
required by sections 1.1445-2(c)(3) and 1.897-2(h) of the Treasury Regulations
certifying that the Company is not a United States real property interest or
United States real property holding corporation. If Seller fails to provide
Buyer with such notice, Buyer shall withhold and remit to the Internal Revenue
Service 10% of the Purchase Price.

 

8. INDEMNIFICATION.

 

8.1. Indemnification. (a) Each of Parent and Seller, jointly and severally,
hereby indemnifies Buyer, the Company and their Affiliates against and agrees to
hold each of them harmless on an after-Tax basis (subject to Section 8.1(c))
from any and all damage, loss, liability and expense (including reasonable
attorneys’ fees and reasonable expenses of investigation in connection with any
action, suit or proceeding) (“Losses”), incurred or suffered by Buyer or any of
its Affiliates, arising out of any breach of any covenant or agreement of Seller
contained in this Agreement (other than covenants of Seller contained in Article
7, the

 

28



--------------------------------------------------------------------------------

indemnification obligations of which are governed by Article 7) or the
Transaction Documents, or the enforcement of their rights under this Section
8.1. Notwithstanding any other provision of this Agreement, neither Parent nor
Seller shall be obligated to indemnify Buyer or its Affiliates for any Losses
(i) unless and until the dollar amount of all Losses of Buyer and its Affiliates
shall equal in the aggregate $1,000,000, and then only for the excess over such
amount, and (ii) to the extent that such indemnification would cause the
cumulative amount paid by Parent and Seller under this Section 8.1(a) to exceed
10% of the Purchase Price. In no event shall Buyer be entitled to
indemnification under this Section 8.1(a) for any Loss that individually is less
than $25,000 and each such Loss will not be taken into account in determining
whether the aggregate amount of Losses exceeds the $1,000,000 threshold set
forth in (i) above.

 

(b) Buyer hereby indemnifies Parent, Seller and their Affiliates against and
agrees to hold each of them harmless on an after-Tax basis (subject to Section
8.1(c)) from any and all Losses incurred or suffered by Parent, Seller or any of
their Affiliates arising out of any breach of any covenant or agreement of Buyer
contained in this Agreement (other than the covenants of Buyer contained in
Article 7, the indemnification obligations of which are governed by Article 7).
Notwithstanding any other provision of this Agreement, Buyer shall not be
obligated to indemnify Parent, Seller or their Affiliates for any Losses (i)
unless and until the dollar amount of all Losses of Seller and its Affiliates
shall equal in the aggregate $1,000,000, and then only for the excess over such
amount, and (ii) to the extent that such indemnification would cause the
cumulative amount paid by Buyer under this Section 8.1(b) to exceed 10% of the
Purchase Price. In no event shall Parent or Seller be entitled to
indemnification under this Section 8.1(b) for any Loss that individually is less
than $25,000 and each such Loss will not be taken into account in determining
whether the aggregate amount of Losses exceeds the $1,000,000 threshold set
forth in (i) above.

 

(c) Required payments by any Indemnifying Party (as hereinafter defined)
pursuant to this Article 8 shall be limited to the amount of any Losses that
remains after deducting therefrom (i) any insurance proceeds recoverable by any
indemnified party (less any increase in premium reasonably related to the
incurrence of such Losses) and (ii) any indemnity, contribution or other similar
payment recoverable by any Indemnified Party from any third party, in each case
with respect to such Losses. The Indemnified Party shall use commercially
reasonable efforts to collect all such insurance proceeds and indemnity,
contribution and other similar payments.

 

8.2. Procedures for Third Party Claims. (a) The party seeking indemnification
under Section 8.1 (the “Indemnified Party”) agrees to give prompt notice (in
accordance with Section 11.8) to the party against whom indemnity is sought (the
“Indemnifying Party”) of the assertion of any claim, or the commencement of any
suit, action or proceeding in respect of which indemnity may be sought under
Section 8.1 (the “Third Party Claims”). Such notice referred to in the preceding
sentence shall state the relevant facts and include therewith relevant documents
and a statement in reasonable detail as to the basis for the indemnification
sought. The failure by any Indemnified Party to so notify the Indemnifying Party
shall not relieve any Indemnifying Party from any Liability that it may have to
such Indemnified Party with respect to any claim made pursuant to this Section
8.2, except to the extent such failure shall actually prejudice an Indemnifying
Party. In the event of the assertion of any claim or the commencement of any
suit, action or proceeding in respect of which indemnity would be sought

 

29



--------------------------------------------------------------------------------

by the Indemnified Party but for the fact that the notice of such claim, suit,
action or proceeding was sent to the Indemnifying Party, the Indemnifying Party
shall give prompt notice to the Indemnified Party of such claim, suit, action or
proceeding.

 

(b) Upon receipt of notice from the Indemnified Party pursuant to Section
8.2(a), the Indemnifying Party will have the right, subject to the provisions of
Section 8.2(c), to assume the defense and control of such Third Party Claims. In
the event the Indemnifying Party assumes the defense of a Third Party Claim, the
Indemnified Party shall have the right but not the obligation to participate in
the defense of such Third Party Claim with its own counsel and at its own
expense (except as provided in Section 8.2(c)) and the Indemnifying Party will
cooperate with the Indemnified Party. Any election by an Indemnifying Party not
to assume the defense of a Third Party Claim must be received by the Indemnified
Party reasonably promptly following its receipt of the Indemnified Party’s
notice delivered pursuant to Section 8.2(a). If the Indemnifying Party elects to
assume the defense of a Third Party Claim, the Indemnifying Party shall: (i)
select counsel reasonably acceptable to the Indemnified Party; (ii) take all
steps necessary in the defense or settlement of such Third Party Claims; and
(iii) shall at all times diligently and promptly pursue the resolution of such
Third Party Claims. The Indemnified Party shall, and shall cause each of their
Affiliates and representatives to, cooperate fully with the Indemnifying Party
in the defense of any Third Party Claim defended by the Indemnifying Party.

 

(c) The Indemnifying Party shall be authorized to consent to a settlement of, or
the entry of any judgment arising from, any Third Party Claim as to which the
Indemnifying Party has assumed the defense in accordance with the terms of
Section 8.2(b), without the consent of any Indemnified Party, but only to the
extent that such settlement or entry of judgment (i) provides solely for the
payment of money by the Indemnifying Party or imposes an obligation of
confidentiality and (ii) provides a complete release of any Indemnified Party
potentially affected by such Third Party Claim from all matters that were or
could have been asserted in connection with such claims. Except as provided in
the foregoing sentence, settlement or consent to entry of judgment shall require
the prior approval of the Indemnified Party, such approval not to be
unreasonably withheld or delayed.

 

8.3. Procedures for Direct Claims. In the event any Indemnified Party shall have
a claim for indemnity against any Indemnifying Party that does not involve a
Third Party Claim, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party. Such notice referred to in the
preceding sentence shall state the relevant facts and include therewith relevant
documents and a statement in reasonable detail as to the basis for the
indemnification sought. The failure by any Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any Liability
that it may have to such Indemnified Party with respect to any claim made
pursuant to this Section 8.3, it being understood that notices for claims in
respect of a breach of a representation or warranty must be delivered prior to
the expiration of the survival period for such representation or warranty.

 

8.4. Indemnification for Taxes. Notwithstanding anything in this Article 8 to
the contrary, any indemnifiable Loss or Third Party Claims based on,
attributable to or resulting from any misrepresentation or the breach or
inaccuracy of any representation or warranty made by Seller in Article 7, or the
failure to comply with any covenant or agreement on the part of the parties
hereto contained in Article 7, will be governed exclusively by Article 7.

 

30



--------------------------------------------------------------------------------

8.5. Interest. The Indemnifying Party shall pay interest to the Indemnified
Party hereunder, at a rate per annum equal to the prime rate as published from
time to time in the Wall Street Journal, on account of all amounts due and owing
to such Indemnified Party, pursuant to the provisions hereof, from the date an
indemnifiable Loss was paid or suffered by such Indemnified Party until paid in
full by the Indemnifying Party.

 

8.6. Exclusive Remedy. The parties hereto expressly acknowledge that (i) the
provisions of this Article 8 shall be the sole and exclusive remedy for Losses
caused as a result of breaches of the representations and warranties contained
in this Agreement and (ii) no Indemnifying Party shall be liable for punitive,
special, consequential, incidental or treble Losses in connection with any
action, suit or proceeding brought by Buyer against Seller or by Seller against
Buyer.

 

8.7. Survival of Indemnification Provisions. Notwithstanding the provisions of
this Article 8, the indemnifications of Buyer, on the one hand, and Parent and
Seller, on the other hand, and any and all rights under this Article 8 shall
expire at, and shall not survive, the Closing.

 

9. TERMINATION.

 

9.1. Termination. This Agreement may be terminated:

 

(a) at any time prior to the Closing by mutual written consent of Parent and
Buyer;

 

(b) by either Buyer or Parent at any time prior to the Closing if the Closing
shall not have occurred on or before December 31, 2004; provided, however, that
the right to terminate this Agreement under this Section 9.1(b) will not be
available to any party whose failure to fulfill any obligation under this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date; or

 

(c) by Buyer if there is a breach by Parent or Seller of any representation,
warranty, covenant or agreement contained in this Agreement that would cause the
condition set forth in Section 3.1.1 not to be satisfied, which breach is not
curable or if curable, is not cured within 30 days after written notice of such
breach is given by Parent to Buyer.

 

9.2. Effect of Termination. If this Agreement is terminated pursuant to Section
9.1, this Agreement shall become void and of no effect with no liability on the
part of any party hereto, except with respect to Section 11.10 and the
confidentiality provisions set forth in Section 6.3 and except that nothing
herein will relieve any party from liability for any prior breach of this
Agreement.

 

10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

 

Notwithstanding any right of Buyer to fully investigate the affairs of the
Company and notwithstanding any Knowledge of facts determined or determinable by
Buyer pursuant to such investigation or right of investigation, up through and
including the Closing Date, Buyer has the right to rely fully upon the
representations and warranties of Parent and Seller contained

 

31



--------------------------------------------------------------------------------

in this Agreement or in any other certificate or instrument delivered at the
Closing. The representations and warranties of Parent and Seller under this
Agreement, including without limitation Sections 4 and 7, shall expire at, and
shall not survive, the Closing. The representations and warranties of Buyer
under this Agreement shall expire at, and shall not survive, the Closing.

 

11. MISCELLANEOUS PROVISIONS.

 

11.1. Corporate Records. Parent and Seller shall provide to Buyer and cause its
Affiliates to provide access to records of the Company retained by Seller to the
extent reasonably required for Buyer to prepare and file financial and
regulatory reports. Any such access shall be in accordance with the conditions
specified in Section 6.3 as to cooperation and the conduct of any investigation,
access or examination.

 

11.2. Headings. The table of contents and headings in this Agreement are for
reference only, and shall not affect the interpretation of this Agreement.

 

11.3. Exhibits and Schedules. The Exhibits and the Schedules to this Agreement
that are specifically referred to herein are a part of this Agreement as if
fully set forth herein. All references herein to Articles, Sections,
subsections, paragraphs, subparagraphs, clauses, Exhibits and Schedules shall be
deemed references to such parts of this Agreement, unless the context shall
otherwise require. Disclosure of any item in the Disclosure Schedules shall not
be deemed an admission that such item represents a material item, fact,
exception of fact, event or circumstance or that occurrence or non-occurrence of
any change or effect related to such item would result in a Material Adverse
Effect.

 

11.4. Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, canceled, renewed or
extended, and the terms hereof may be waived, only by a written instrument
signed by each of the parties or, in the case of a waiver, by the party waiving
compliance. No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege, nor any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.
The rights and remedies herein provided are cumulative and are not exclusive of
any rights or remedies that any party may otherwise have at law or in equity.

 

11.5. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any party hereto without the prior
consent of the other party, it being understood that nothing in this Section
11.5 shall prevent, or require (i) Seller’s consent in connection with, any
assignment by Buyer to an Affiliate of Buyer or (ii) Buyer’s consent in
connection with, the Dissolution. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of each of the
parties hereto and their respective successors and assigns. Upon the
Dissolution, Parent shall succeed to all of Seller’s rights and obligations
under this Agreement.

 

11.6. Entire Agreement. This Agreement and its exhibits and schedules constitute
the entire agreement between the parties hereto relating to the subject matter
hereof

 

32



--------------------------------------------------------------------------------

and supersede all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties, and there
are no general or specific warranties, representations or other agreements by or
among the parties in connection with the entering into of this Agreement or the
subject matter hereof except as specifically set forth or contemplated herein or
therein.

 

11.7. Governing Law; Venue. (a) THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW THEREOF).

 

(b) Each of the parties hereto hereby expressly and irrevocably (i) agrees that
any legal suit, action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby may be instituted in any
federal or state court in the State of Delaware or New York; (ii) waives, to the
fullest extent it may effectively do so, any objection which it may now or
hereafter have to the laying of venue of any such suit, action or proceeding and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum; and (iii) submits to the non-exclusive jurisdiction of
such courts in any such suit, action or proceeding, which submission shall not
in any way limit an enforcement of any judgment, decision or award in the courts
of any jurisdiction where such party has assets. Each of the parties hereto
hereby agrees that a final judgment in any such suit, action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any manner provided by applicable law.

 

11.8. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed given if delivered personally, by
facsimile (which is confirmed) or sent by overnight courier (providing proof of
delivery), to the parties at the following address:

 

  (a) if to Parent or

 

Seller, to

  

Overseas Partners Ltd.

    

Cumberland House

    

P.O. Box HM1581

    

1 Victoria Street

    

Hamilton HM 11

    

Bermuda

Attention:

  

Mark R. Bridges

Telephone:

  

441-295-0788

Facsimile:

  

441-292-9142

 

33



--------------------------------------------------------------------------------

With a concurrent copy to:

 

    

LeBoeuf, Lamb, Greene & MacRae, L.L.P.

    

125 West 55th Street

    

New York, New York 10019

Attention:

  

Michael Groll

Telephone:

  

212-424-8616

Facsimile:

  

212-424-8500

 

  (b) if to Buyer, to:

 

    

Odyssey Re Holdings Corp.

    

300 First Stamford Place

    

Stamford, CT 06902

Attention:

  

Donald L. Smith

Telephone:

  

203-977-8024

Facsimile:

  

203-965-7960

 

With concurrent copies to:

 

    

Sidley Austin Brown & Wood LLP

    

10 South Dearborn Street

    

Chicago, Illinois 60603

Attention:

  

Richard G. Clemens

Telephone:

  

312-853-7642

Facsimile:

  

312-853-7036

 

Any party may, by notice given in accordance with this Section 11.8 to the other
parties, designate another address or Person for receipt of notices hereunder;
provided, however, that notice of such a change shall be effective upon receipt.

 

11.9. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

11.10. Expenses. Whether or not the transactions contemplated hereby are
consummated, all costs and expenses incurred in connection with this Agreement
and transactions contemplated hereby, including all fees and expenses of agents,
representatives, counsel, actuaries and accountants, shall be paid by the party
incurring such costs or expenses; provided, however, that (i) Buyer shall pay
any filing fees required in connection with the filing with the Delaware
Insurance Department of an application to acquire control of the Company, (ii)
Parent or Seller shall pay all costs, if any, arising under the termination
provisions of the RSI Service Contract directly attributable to the early
termination of such contract and (iii) Buyer shall pay all costs arising out of
the RSI Service Contract incurred after the Closing.

 

34



--------------------------------------------------------------------------------

11.11. No Joint Venture or Partnership Intended. Notwithstanding anything herein
to the contrary, the parties hereby acknowledge and agree that it is their
intention and understanding that the transactions contemplated hereby do not in
any way constitute or imply the formation of a joint venture or partnership
between Buyer, Parent and Seller.

 

11.12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, Seller and Buyer direct that such court interpret and apply the
remainder of this Agreement in the manner that it determines most closely
effectuates their intent in entering into this Agreement, and in doing so
particularly take into account the relative importance of the term, provision,
covenant or restriction being held invalid, void or unenforceable.

 

11.13. No Third Party Beneficiaries. Except as otherwise specifically provided
in Article 9, nothing in this Agreement is intended or shall be construed to
give any Person (including, but not limited to, the employees of Parent or
Seller or any Affiliate of Parent or Seller), other than the parties hereto,
their successors and permitted assigns, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.

 

11.14. Interpretation. The definitions of terms in this Agreement shall be
applicable to both the plural and the singular forms of the terms defined when
either such form is used in this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and other words of similar import, refer to this Agreement as a
whole and not to any particular Article, Section, subsection, paragraph or
clause.

 

11.15. Negotiated Agreement. This Agreement has been negotiated by the parties
and the fact that the initial and final draft will have been prepared by either
party will not give rise to any presumption for or against any party to this
Agreement or be used in any respect or forum in the construction or
interpretation of this Agreement or any of its provisions.

 

11.16. Dollar References. All dollar references in this Agreement are to, and
all transactions under this Agreement shall be, in the currency of the United
States.

 

11.17. Waiver of Jury Trial; Service of Process. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY AGREES THAT SERVICE OF
PROCESS IN ANY SUCH PROCEEDING MAY BE EFFECTED BY MAILING A COPY OF SUCH PROCESS
BY REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN SECTION 11.8.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its officers thereunto duly authorized, all as of the day and
year first above written.

 

ODYSSEY RE HOLDINGS CORP.

By:  

/s/ Charles D. Troiano

   

Name: Charles D. Troiano

   

Title: Executive Vice President

 

36



--------------------------------------------------------------------------------

OVERSEAS PARTNERS LTD.

By:  

/s/ Mark R. Bridges

   

Name: Mark R. Bridges

   

Title: President

 

OVERSEAS PARTNERS US HOLDING COMPANY By:  

/s/ Mark R. Bridges

   

Name: Mark R. Bridges

   

Title: President

 

OVERSEAS PARTNERS US REINSURANCE COMPANY By:  

/s/ Mark R. Bridges

   

Name: Mark R. Bridges

   

Title: President

 

37